Citation Nr: 0636987	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-42 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. 
Elizabeth Medical Center in April 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 decision of a Department 
of Veterans Affairs (VA) medical center (MC) in Canandaigua, 
New York, which denied the benefit sought on appeal. 

The appeal is REMANDED to the VAMC in Canandaigua, New York.  
VA will notify the veteran if further action is required.


REMAND

The record reveals that the veteran has not received adequate 
notice under 
the Veterans Claims Assistance Act of 2000 (VCAA).  The VAMC, 
therefore, should send the veteran a VCAA letter.  The letter 
should notify the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he is to provide and what part VA will 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter should also generally advise the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The Board notes that the veteran is rated as permanently and 
totally disabled as a result of his service-connected post-
traumatic stress disorder.  In April 2002, the veteran was 
transferred from Little Falls Hospital to St. Elizabeth 
Medical Center for cardiac catheterization.  The veteran 
requests payment or reimbursement for the cost of this care.  

Under VA law, VA may make payment or reimbursement of 
previously unauthorized medical expenses for a veteran that 
has a service-connected permanent total disability if the 
following conditions are met:  1) the care was for a medical 
emergency of such a nature that delay would have been 
hazardous to life or health and 2) a VA or other Federal 
facility was not feasibly available and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services would not have been reasonable, sound, wise, 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran asserted that he was admitted to St. Elizabeth 
Medical Center and not a VA facility because VAMC did not 
respond to calls from personnel at Little Falls Hospital.  
The veteran also noted that the nearest VAMC was of great 
distance and therefore, a VA facility was not available to 
him.  In its July 2004 decision, the VAMC found that VA 
facilities were available to provide the same care.  The VAMC 
issued a statement of the case (SOC) in September 2004.  The 
SOC reiterated that the veteran's treatment was not pre-
authorized and that treatment was available at a VA facility.

The VAMC, however, did not provide a discussion of the facts 
on which its decision was made.  There is no discussion of 
why a VA medical facility was considered to be feasibly 
available.  In addition, there was no discussion regarding 
whether the veteran was determined to be in a medical 
emergency.  Without such information, final appellate review 
cannot be conducted.  Therefore, after the VAMC has issued 
the veteran an additional VCAA letter and waited the 
appropriate period of time, it should issue a supplemental 
statement of the case that indicates the reasoning behind any 
determination that the veteran had access to a VA facility 
and that the veteran's care was not rendered in a medical 
emergency.

Accordingly, this case is remanded for the following action:

1.  The VAMC should send the veteran an 
additional VCAA notification letter.  The 
letter should notify the veteran of the 
information and evidence needed to 
substantiate and complete his claim, 
including what part of that evidence he 
is to provide and what part VA will 
attempt to obtain for him.  The letter 
should also generally advise the veteran 
to submit any additional information in 
support of his claim.  The letter should 
inform the veteran of the elements of 
38 C.F.R. § 17.120.

2.  The VAMC should review the veteran's 
case.  The rationale for any conclusion 
reached must be provided.  This rationale 
includes the reasons and bases for any 
finding that a VA facility was feasibly 
available and/or that the veteran's care 
was not rendered in a medical emergency.

3.  If after this review the 
determination remains unfavorable to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process 
compliance.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).

